109 U.S. 63 (1883)
UNITED STATES
v.
HAMILTON.
Supreme Court of United States.
Submitted October Term, 1882.
Decided October 15th, 1883.
ON CERTIFICATE OF DIVISION IN OPINION BETWEEN THE JUDGES OF THE CIRCUIT COURT OF THE UNITED STATES FOR THE MIDDLE DISTRICT OF TENNESSEE.
MR. JUSTICE BRADLEY delivered the opinion of the court.
The certificate of division in this case was made on a division in opinion between the judges on a motion to quash the indictment. As a motion to quash is always addressed to the discretion of the court, a decision upon it is not error, and cannot be reviewed on a writ of error. In the case of United States v. Rosenburgh, 7 Wall. 580, we decided the precise point, that this court cannot take cognizance of a division of opinion between the judges of a circuit court upon a motion to quash an indictment. This decision was re-affirmed in United States v. Avery, 13 Wall. 251, and in United States v. Canda, decided at October term 1881.
The case, not being properly before us, is dismissed.